DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to an electronic device having a display, a first light sensor and second light sensor in the first pixel density and second pixel density of the display and generating image using incident light through opening formed in display.
 Each independent claim identifies the uniquely distinct features:
With respect to claim 1,
a first sensor configured to detect incident light through at least part of the first area; and
a second sensor configured to generate image data using incident light received through the first area,
at least parts of the first and second sensors being provided in the first area of the display having the lower pixel density,
wherein the first area is not surrounded by the second area,
wherein the at least one layer comprises a cushion layer,
wherein the cushion layer includes a first opening corresponding to the first sensor and a second opening corresponding to the second sensor,
wherein the second opening is larger than the first opening, 
wherein the second sensor comprises a light receiving sensor, 
wherein the first sensor is at least partially overlapped with at least one sub-pixel included in the plurality of first pixels, and
wherein the second sensor is not overlapped with the at least one sub-pixel.

In reference to claim 13,
a first sensor disposed below the first area; and
a second sensor disposed at least partially in or below the display panel layer, and configured to receive light through the first area,
wherein the first area is not surrounded by the second area,
at least parts of the first sensor and the second sensor being provided in the first area of the display panel layer having the lower pixel density,
wherein the display panel layer includes an opening corresponding to the second sensor,
wherein the second sensor comprises a light receiving sensor, 
wherein the first sensor is at least partially overlapped with one or more sub-pixels included in the pixels in the first area, and
wherein the second sensor is not overlapped with the one or more sub-pixels.



The closest prior art of:
 Rappoport et al. (US 2016/0358543) discloses a device having a first display area having a pixels with first pixel density and second display area with a second pixel density (Figs. 7A and 7B) and a first sensor (20) and a second sensor (34)  in Fig. 2.
Lee (U.S. Patent No. 10,147,757) discloses a sensor (202) in Fig. 4 to detect incident light (238) for a finger print sensor.
Song et al. (US 2017/0300736) discloses cushion layer having an opening for an optical sensor (180) in Fig. 3B
 However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
 



/DUC Q DINH/Primary Examiner, Art Unit 2692